DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Election/Restrictions
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Link (720-931-3032) on 4-7-2021.
The application has been amended as follows: 
Claims 5- 7 are cancelled.                                                            Allowable Subject Matter
Claims 1 & 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 4, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Byung-Hoon Kim (Fabrication of Fiber-Reinforced Porous Ceramics of Al2O3-Mullite and SiC-Mullite Systems, 1995, hereinafter Kim) as 2O3 (aluminum source) and a binder (PVA). Noting, after processing the material via sintering, where the clay transmutes into the mullite. However, Kim does not teach grinding the material nor utilizing a particle size of 45 microns. Nor does Kim teach utilizing a fluxing agent such as potash feldspar and iron ore slime.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                              ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorrell et al. (US-2015/0,344,371, hereinafter Sorrell) teaches a method of producing percolated mullite in a body of material (Abstract), the composition comprises a an oxide and/or salt of an alkali, alkaline earth, transition metal or lanthanide, or a semimetal oxide, metalloid oxide, or a halogen, ([0024]). With ([0051]) teaching that the iron oxide comprises hematite. However, the Sorrell is silent in mentioning potash feldspar and iron ore slime as the fluxing agents.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                              


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741